DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 4/07/2022.
Claims 35-36 and 39 are pending.  Claims 1-34, 37-38 have been cancelled. 
The following rejections are newly applied as necessitated by amendment.  
This action is FINAL. 
Withdrawn Rejections
 The claim objection made in the previous office action is withdrawn based upon amendments to the claims.  
 Specification
The disclosure is objected to because of the following informalities: The recited sequences should be amended to place the relevant SEQ ID Number associated with each sequence.  
Appropriate correction is required.
Claim Objections
Claims 35-36 and 39 are objected to because of the following informalities:  The sequences in the claims should be recited with the appropriate SEQ ID Number for each sequence. Appropriate correction is required.

Claim Rejections - 35 USC § 112/New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-36 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The proposed amendments to the claims reciting the regions in i-viii of claim 35 is considered new matter as it is not specifically recited in the specification.  The reply points to table 4 for support of the amendment.  However, the table first does not describe which chromosome each of these reactions are on, and as such there is no support in the specification for particular regions of “the chromosome interaction formed by”.  Furhtermore the claims are drawn to interactions of specific pairs of regions of chromosomes brought together, however, the specification does not support such specific interactions, but rather that there can be chromosomal interactions.  As such these recitations are considered new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-36 and 39   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 35-36 and 39   are indefinite over the recitation of the nucleotides of each chromosome recited in claim 1.  In particular the specification has not defined these regions in such a way that one would be able to ascertain which nucleotides are within the regions recited and the interaction formed.  Although chromosomes have been sequenced, each sequencing can have different numbering.  As the claims are not limited to particular recited sequences with known numbering it is not clear which structures would be encompassed by the claims.  Furthermore the recitation of the interaction to “can be detected by the probe sequence” is considered optional language as it is not clear that the probe is used for hybridization in the steps or if the claims encompass an optional recitation of a particular hybridization.  Furhtermore, this hybridization would not provide any particular guidance for the structures of the regions as hybridization of probes is can be performed on matches that are not identical.  
 
Modified Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-36 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification provides an example of specific probes for detecting of specific interactions (e.g. ALS using particular probes) (see examples and table) but the specification has not provided any guidance as to the critical structures required by the term “chromosomal interaction” using the detection of the regions recited in claim 35.  These regions comprise the recitation of particular nucleotides however, it is not clear what the structures are intending to represent.  In particular numbering is not the same throughout the literature.  Depending on the sequence used (such as the build in NCBI) and the position that is considered the first nucleotide (e.g. start counting at the first codon or after) the nucleotide numbers would be different.   As such the skilled artisan would not be able to determine which detection of these undefined regions would provide functionality of any type of chromosomal interaction.
The claims are drawn to a process for detecting a chromosome state which represents a subgroup in a population comprising determining whether   chromosome interactions relating to that state are present or absent within  a defied region of the genome.  As such, the claims are drawn to a genus of any genetic chromosome interactions represented by any of the probes of the tables as a functionality of immunoresponsiveness.   The specification has not provided the critical structure required to identify immunoresponsiveness based upon analysis of the presence or absence of any of the interactions.   
The specification provides use of episwitch markers to select probes and markers for screening (p 33-35).  The specification provides a study with human patients with melanoma treated with anti-PD-1 and provides that specific biomarkers provides a signature (p. 35-36).  Further figure 5 shows the chromosomal interactions for lung cancer and antiPDL1( p. 36).   . The specification has not provided any critical structures to predict the functionality and further the art below describes how functionality in one particular immunoresponsiveness in a particular sample would not provide for any other functionality in other groups. 
 The specification provides literal support for the mutations with respect to chromosome positions on pages 11-13.  However to practice the invention as claimed one of skill in the art would have to know to which nucleic acid sequence(s) or probes are chromosome interactions to the recited positions and are correlated with the responsiveness of immunotherapy.  Thus the claims are drawn to the presence or absence of  chromosomes interactions formed by regions on chromosomes however, the specification has not made clear where structures are represented by these recited regions as it is not clear what these nucleotides positions represent in the chromosome based upon the lack of structure provided.  
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case, the specification provides only specific probes that functionally detect particular interactions.     The specification does not provide any characteristics that would allow one to identify any particular detection of any region that would be encompassed by steps 1-viii and functionality of any type of interaction of the chromosome that would be encompassed by the breadth of the claims.  
Applicants' attention is directed to the decision in In re Shokal, 113 USPQ 283 
(CCPA 1957) wherein is stated:

It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

In the instant application, because of the lack of any analysis regarding the specific regions have been brought together in a chromosome interaction, one of skill in the art cannot envision the detailed chemical structure of the nucleic acid encompassed by the claimed methods, regardless of the complexity or simplicity of the method of isolation or use.  Adequate written description requires more than a mere statement that such nucleic acids are part of the invention and reference to a potential method for treating.   
	In conclusion, the limited information provided regarding typing of the chromosome interactions of the claimed methods is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the broadly claimed method.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to Arguments
	The reply traverses the rejection  A summary of the arguetmsn is set forth below with response to arguetmsn follows.
	The reply asserts that the claims have been amended to use the chromosome interactions from specific chromosome position numbers and probe sequences (p. 6-7).
	These arguments have been reviewed but have not been found persuasive.  
  	It is noted that the claims are broadly interpreted as the probe sequences to be optional as the language is “can be detected”.  Furthermore as noted above the language of the specific chromosomal position numbers is considered not fully described because as noted above these positions have not been described in the specification in such a way that it is clear which nucleotides are encompassed by the range.  For example, it is not clear which positional sites that the numbering has started and as such it is not clear which nucleotides would be encompassed by the numbering. 
Modified 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

It is noted that the 35 USC 101 is newly applied.  In particular, the claims now require a determination of responsiveness o treatment and as such now encompasses a correlation of interactions with response.
10.	Claims 35-36 and 39 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation detecting a subgroup related to immunoresponsiveness based upon the detection of the presence or absence of the  chromosome interactions and treating if the subject is responsive to antiPD1, antiPDL1 or antiPD1-1/PDL1 therapy.   
 This judicial exception is not integrated into a practical application because the claims require steps of detecting expression does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. The step of treating appears to only be performed “for a subject who has been found to be responsive” and as such the broadest interpretation is detection of the presence or absence of interactions
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation or abstract idea, wherein the step of detecting does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the specification of using known methods for detection of naturally occurring regions in chromosomes (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation detecting a subgroup related to immunoresponsiveness based upon the detection of  chromosome interactions is considered a natural correlation.  The step of providing detecting of   chromosome interactions in the sample are considered a routine and conventional step.   The step of treating appears to only be performed “for a subject who has been found to be responsive” and as such the broadest interpretation is detection of the presence or absence of interactions

Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the presence or absence of chromosome interactions  which is considered routine analysis of regions of naturally occurring chromosome regions using known and conventional assays(see specification 12-13).  The recitation of probes in the claims is considered optional with the recitation of “can be detected” and “optionally”.  It is noted that the recitation of a positive active step of specific probes could potentially provide additional elements that are significantly more.  As such the prior art provides routine determination of presence or absence of regions. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634